uniband inc petitioner v commissioner of internal revenue respondent docket no filed date p is a delaware corporation wholly owned by t an indian_tribe for the years at issue p attempted to file consolidated_returns with c another corporation wholly owned by t p con- tends that t is the common parent_corporation of p and c and that together they constitute an affiliated_group eligible to file a consolidated_return on the returns filed p did not claim indian employment credits under sec_45a even though p was entitled to them instead p deducted the entirety of its employee_expenses r determined that the consolidated_returns that p joined in filing were invalid and that p was required to claim a credit under sec_45a and reduce its wage deduction by the entire credit_amount without regard to credit limitations for particular tax years p now contends that it is not subject_to corporate_income_tax because it is an integral part of t which because it is an indian_tribe is exempt from income_tax held p as a state-chartered cor- poration is a separate and distinct entity from t and is not exempt from the corporate_income_tax held further the consolidated_returns filed for the years in issue were invalid because t as an indian_tribe was not eligible to join in the verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner filing of a consolidated_return and p and c alone did not con- stitute an affiliated_group held further the indian employ- ment credits under sec_45a are not elective and as a result p’s employee expense deductions for the years at issue must be reduced by the amount of the credit as determined under sec_45a without regard to limitations on the allowable_amount of the credit scott a taylor for petitioner jack martin forsberg for respondent contents findings_of_fact tmbci and its corporations uniband inc tmmc the section corporation the tax returns indian_employment_credit opinion i federal_income_tax exemption issue indian tribes are not subject_to federal_income_tax tmbci has no inherent immunity from federal taxes no treaty exempts tmbci from federal_income_tax a an exemption must be definitely expressed b the cited treaties do not express an income_tax exemp- a tion the code does not impose income_tax_liability on tmbci b uniband does not share tmbci’s exemption from federal_income_tax apart from its association with tmbci uniband is tax- able as a general_rule corporations are distinct from their owners for tax purposes uniband is not an integral part of tmbci a authorities addressing integral parts of states b sovereign immunity analysis of sovereign immunity a arm of the tribe b tribal establishment c other criteria sovereign immunity does not necessarily confer integral part status indian tribal_organization c d similarity to section corporations the origin of section corporations characteristics of section corporations taxation of section corporations verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports uniband’s differences from a section corporation ii consolidated_return issue a uniband was not part of an affiliated_group body politic an entity taxed as a corporation b the consolidated_returns were not valid tmbci did not make the consolidated_returns tmbci did not consent to the consolidated_returns tmbci did not report its items on the consolidated_returns for or iii wage deduction reduction issue iv conclusion gustafson judge in a notice_of_deficiency mailed to peti- tioner uniband inc uniband pursuant to sec_6212 on date the internal_revenue_service irs determined income_tax deficiencies of dollar_figure for dollar_figure for and dollar_figure for uniband timely filed a petition requesting this court to redetermine those deficiencies after concessions by the parties three issues remain for decision whether uniband as a state-chartered corporation wholly owned by an indian_tribe is subject_to the corporate_income_tax under sec_11 we hold that it is subject_to tax whether if uniband is subject_to tax the consolidated_returns that uniband and its sister corporation joined in filing for and were valid under sec_1501 we hold that they were not valid whether sec_280c requires that uniband’s sec_162 deductions for wage and employee_expenses be reduced by the entire amount of the indian_employment_credit for which uniband was eligible under sec_45a even if uniband did not claim the credit we hold that it does require the reduction findings_of_fact the parties submitted this case fully stipulated pursuant to rule the parties’ stipulated facts are incorporated unless otherwise indicated all section references are to the internal_revenue_code_of_1986 codified in u s c and referred to herein as the code and all rule references are to the tax_court rules_of_practice and procedure the burden_of_proof is generally on the taxpayer see rule a verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner herein by this reference at the time uniband filed its peti- tion it maintained its principal_place_of_business in belcourt north dakota tmbci and its corporations the turtle mountain band of chippewa indians tmbci or the band is a federally recognized unincorporated band of indians acting under a revised constitution and bylaws approved by the secretary of the interior on date tmbci’s reservation is approximately square miles and is in rolette county north dakota belcourt north dakota is on the reservation tmbci has never filed a federal_income_tax return on its own behalf or on behalf of any other entity for the years in issue tmbci was the sole owner of three corporations relevant in this case petitioner uniband inc chartered in delaware turtle mountain manufac- turing co tmmc chartered in north dakota and a federally chartered corporation that was also named uniband corp and that we refer to here as the section corpora- tion for reasons we explain below uniband inc petitioner uniband inc was incorporated under the laws of delaware on date from then until date tmbci owned of uniband’s stock and the remaining was owned by unibase technologies inc a delaware corporation in which tmbci had no ownership_interest since date tmbci has been the owner of uniband’s stock the record indicates that uniband was engaged in commercial activities in its brief uniband states that it regularly performed data entry services for several federal government agencies uniband cites no evidence for this proposition but we assume it is true and the submission of a case fully stipulated under rule does not alter that burden see 95_tc_82 aff ’d 943_f2d_22 8th cir the record indicates that tmbci was also the sole owner of uniband tribal corp a corporation chartered under tribal law that tribal corpora- tion is not relevant in this case verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports uniband’s original certificate of incorporation states the nature of the business and the purpose to be conducted or promoted by the corporation is to engage in any lawful act or activity for which corporations may be organized under the general corporation law of the state of delaware no provision in uniband’s articles of incorporation or bylaws further restricts the activities of the corporation the certifi- cate gives uniband’s board_of directors the unilateral power to make alter or repeal the by-laws of the corporation the certificate of incorporation also reserves the corporation’s right to amend alter change or repeal any provision con- tained in this certificate of incorporation in date uniband exercised that right and filed a restated certificate of incorporation with the delaware secretary of state the restated certificate added an article ninth entitled waiver of sovereign immunity under which uniband is able- to sue and to be sued in courts of competent jurisdiction within the united_states over all matters relating to the corporation’s rela- tionship with the united_states small_business administration sba with regard to uniband’s management uniband’s bylaws adopted date provide section dollar_figure election of directors at each election of directors every shareholder having the right to vote in that election shall be afforded the right to vote the number of shares owned by him either in person or by proxy for as many persons as there are directors to be elected the candidate receiving the highest number of votes shall be deemed to be elected sec_4 exercise of corporate power the business affairs of the cor- poration shall be managed by the board_of directors hereinafter the board the certificate as restated in apparently deleted words from this provision presumably inadvertently so that it thereafter read the na- ture of the business and the purpose to be conducted or promoted by the corporations apparent deletion may be organized under the general cor- poration law of the state of delaware verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner sec_4 qualifications directors need not be residents of delaware or shareholders of the corporation they need have no other qualifica- tions section waiver of sovereign immunity the corporation may sue and be sued in courts of competent jurisdiction within the united_states including but not limited to united_states federal courts provided how- ever that the grant or exercise of such power to sue or be sued shall not be deemed a consent by the turtle mountain band of chippewa indians tribe to the levy of any judgment lien attachment or other encumbrance upon any property of the tribe other than property specifi- cally pledge or assigned by the tribe all inherent sovereign rights of the tribe as a federally recognized indian_tribe with respect to the existence and activities of the corpora- tion are hereby expressly reserved including sovereign immunity from suit in any state federal or tribal court nothing in these by-laws nor any_action of the board_of directors shareholders officers agents or employees of the corporation shall waive the sovereign immunity from suit of the tribe or to be a consent of the tribe to the jurisdiction of the united_states or of any state or any tribe with regard to any activi- ties of the tribe or to be a consent of the tribe to any cause of action case or controversy or to the levy of any judgment lien or attachment upon any property of the tribe or a consent to suit in respect with any land within the exterior boundries sic of the tribe’s reservation or an consent to any alienation attachment or encumbrance of such lands nothing in there sic by-laws nor any activity of the corporation shall implicate or in any way involve the credit of the tribe the corporation shall have only those assets acquired by it in the name of the corporation no activity of the corporation nor any indebted- ness incurred by the corporation shall implicate or in any way involve any assets of tribal members or the tribe not assigned or otherwise transferred in writing to the corporation in its corporate name our record does not show who uniband’s officers and direc- tors were during the years at issue nor whether they were members of tmbci neither uniband’s restated certificate of incorporation nor its bylaws set forth any limitations on the alienation of uniband shares and our record includes no uniband share- holder agreement imposing any such limitation uniband’s restated certificate of incorporation and its bylaws do not place any restrictions on when or under what circumstances uniband may dissolve verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports apart from the fact that tmbci is its sole shareholder uniband has not offered any evidence regarding the financial relationship between tmbci and uniband in particular the record does not show any contributions of capital that tmbci made to uniband does not show any loan guaranties by tmbci and shows no liability on tmbci’s part for any debt of uniband and section of the bylaws quoted above explicitly provides that tmbci will not be liable for uniband’s debts uniband maintained its principal_place_of_business within tmbci’s reservation but we cannot tell whether uniband conducted any activity or had any assets outside of the reservation a portion of uniband’s workforce were tmbci members however our record does not indicate how many tmbci members uniband employed for the years in issue uniband uses the accrual_method of accounting for both tax and financial reporting purposes and has a taxable_year ending october during the years in issue uniband treated itself as a c_corporation though it now maintains that it is not subject_to corporate_income_tax at no point has uniband owned any shares of tmmc tmmc tmmc is a north dakota corporation incorporated in date from tmmc’s creation through date tmbci indirectly owned at least of tmmc in date tmbci became tmmc’s sole shareholder at all times since incorporation tmmc has used the accrual_method of accounting for both tax and financial reporting purposes and has had a fiscal and taxable_year ending september through the years in issue tmmc has treated itself as a c_corporation at no point has tmmc owned any shares of uniband the parties have stipulated that for uniband’s taxable_year it paid about dollar_figure million in qualified_wages and qualified_employee_health_insurance_costs as defined by sec_45a and to members of tmbci however that amount appears to account for less than a quarter of uniband’s total employee_expenses of dollar_figure million uniband on its returns deducted dollar_figure million for salaries and wages and included in its cost_of_goods_sold dollar_figure million for cost of labor and dollar_figure million for contract labor these figures suggest that uniband employed significant numbers of persons who were not tmbci members verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner the section corporation on date the secretary of the interior pursuant to section of the indian reorganization act of ira ch sec stat pincite codified as amended pincite u s c sec granted to tmbci a federal charter of incorporation for a so-called section cor- poration the charter is different in material respects from uniband’s certificate of incorporation and provides in perti- nent part issuance of charter the secretary of the interior issues this charter of incorporation charter to the turtle mountain band of chippewa indians tribe this charter shall become operative when ratified by the gov- erning body of the tribe its tribal council tribal ownership exercised by tribal council no tribal liability the section corporation shall be wholly owned by the tribe the rights duties and prerogatives of the tribe as sole owner of the corpora- tion shall be exercised and performed on behalf of the tribe by its tribal council reorganization of state corporation uniband inc or tribal cor- poration uniband tribal_corporation as an initial matter the section corporation has been organized as a vehicle for reorganization of uniband inc a delaware corporation ie petitioner wholly owned by the tribe and or uniband tribal cor- poration a tribally-chartered corporation wholly owned by the tribe to that end this section corporation is authorized to acquire the assets and liabilities of uniband inc and or uniband tribal_corporation by merger consolidation exchange transfer stock acquisition or other means and to thereafter carry on all or any part of the business of uniband inc and or uniband tribal_corporation in the name of this section corporation generic powers a powers under section the section corporation shall have the power to purchase trust or restricted indian lands and to issue in exchange therefor interests in corporate property provided the corporation shall have no authority to sell mortgage or lease for a verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports period exceeding twenty-five years any trust or restricted lands owned by the corporation that are within the reservation board_of directors the business and affairs of the section corporation shall be man- aged by a board_of directors board_of directors or board in accord- ance with the following provisions a composition appointment and designation of chairman there shall be five board seats the tribal council shall appoint one person director to fill each open board seat and shall designate one director as chairman of the board b qualifications to be eligible to serve as a director a person must -not be a member of the tribal council at least a majority of the directors must be enrolled members of the tribe by-laws the board_of directors may adopt amend or repeal by-laws of the section corporation provided the by-laws may not contain provi- sions inconsistent with the provisions of this charter or applicable law amendment as provided in section of the ira this charter may be amended by the secretary of the interior upon petition by the tribe provided an amended charter shall not be effective until ratified by the tribal council the charter also provided that tmbci’s section corpora- tion could sue and by explicit resolution of the corporation’s board_of directors waive the corporation’s immunity from suit by tribal resolution number tmbc tmbci’s tribal council ratified this charter on date however the parties stipulate that as of the filing of the petition in this case tmbci’s section corporation has not merged with uniband thus the reorganization authorized in section of the charter quoted above has never taken place revrul_94_65 1994_2_cb_14 stated that the irs would not chal- lenge the exemption from tax of a tribe’s wholly owned state-chartered cor- poration’s income earned after date if the tribe could dem- onstrate in an application_for relief under sec_7805 that it was in good_faith seeking to comply with revrul_94_16 1994_1_cb_19 by dis- verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner the tax returns the parties have stipulated that tmbci itself has not filed any federal_income_tax returns uniband and tmmc filed the following separate forms u s_corporation income_tax return for the years and separately filed returns form filing corporation tye filed uniband uniband tmmc date date date date date date although the return is not in our record tmmc appears to have also filed a nonconsolidated corporate return for its tax- able year ended date in any event the two corporations filed separately with different taxable years thereafter uniband filed purported consolidated federal corporate_income_tax returns for the years through as follows consolidated_returns form_1120 1120x 1120x 1120x filing corporation other included entities uniband uniband uniband uniband uniband tmmc tmmc tmmc tmmc tmmc and tmbci tye filed date date date date date date date date date date with the exception of the form 1120x amended u s_corporation income_tax return none of the consoli- dated returns filed for the years in issue contained informa- tion regarding tmbci or its tax_attributes and each return on its respective form_851 affiliations schedule reported uniband and not tmbci as the common parent of tmmc solving its state-chartered corporation and organizing as a section cor- poration uniband filed such an application under sec_7805 on au- gust more than three years after filing this suit but after learn- ing that the irs intended to rule adversely on the request uniband with- drew its ruling_request in date the affiliation schedule attached to the form 1120x a year not continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports the form 1120x like the filings before it listed the name of the taxpayer as uniband inc and it made no changes to taxable_income or tax but it amended the form_851 to show tmbci as owning of both uniband and tmmc also the consolidation schedules attached to the form 1120x were amended to include for the first time a column for turtle mountain band of chippewa indians - but with zeros entered on each line in the column for tmbci in a statement attached to the amended_return uniband explained this amended_return is being filed to report the income and deductions of two wholly owned subsidiary corporations of the turtle mountain band of chippewa indians ein - the two corporations are uniband inc - ein and turtle mountain manufacturing co inc - ein on the original income_tax return the form_851 incorrectly reported turtle mountain manufacturing as being wholly owned by uniband inc the common owner of the two corporations is the turtle mountain band of chippewa indians enclosed is an amended affiliations schedule form_851 which correctly reports the turtle moun- tain band of chippewa indians as the common parent and uniband inc and turtle mountain manufacturing co inc as the subsidiary corpora- tions original in all capitals the consolidated_returns all had one intended and claimed effect-ie to largely offset uniband’s income with tmmc’s losses resulting in little or no claimed tax_liability for the supposed consolidated_group the irs determined that the consolidated_returns filed for the years in issue were not appropriate filings and that uniband’s tax_liability should be calculated on a separate basis from tmmc’s resulting in deficiencies for uniband indian_employment_credit on both its original and amended returns uniband deducted what appears to be the entirety of its salary wage and other employee_expenses not reduced by any credit before us showed tmbci as the common parent of the group and uniband and tmmc as wholly owned subsidiaries of tmbci although the expla- nation attached to the amended_return did disclose that uniband and tmmc were owned by tmbci it also stated that t he taxpayer uniband inc is amending this tax_return for the year ended date to include the taxable_income of its subsidiary turtle mountain manufacturing co inc verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner amount and the parties have stipulated the pertinent amounts for each relevant year on its returns uniband did not claim any general business credits in particular the indian_employment_credit provided in sec_45a the irs determined however that uniband was entitled to the indian_employment_credit determined under sec_45a reduced by the credit limitations set forth in sec_38 in amounts not in dispute here to uniband’s advantage the irs applied that limited credit against uniband’s determined tax_liability but to uniband’s greater disadvantage the irs reduced uniband’s deductible wages by the credit_amount determined under sec_45a the net result of the irs’s adjustments ie the allowance of the limited indian employment credits and the reduction of wage deductions resulted in greater tax deficiencies for uniband uniband now challenges the irs’s deficiency deter- minations i federal_income_tax exemption issue opinion uniband begins by arguing that the deficiencies that the irs determined are incorrect because uniband is exempt from tax and that uniband itself erred by filing returns for the years at issue as if it were a taxable c_corporation uniband contends that as an integral part of its owner tmbci-a tribe-uniband shares in tmbci’s immunity from federal_income_tax the commissioner agrees that tmbci is not subject_to federal_income_tax but asserts that uniband is a separate taxable entity that is subject_to income_tax federally recognized indian a indian tribes are not subject_to federal_income_tax the parties agree that federally recognized indian tribes are not subject_to federal_income_tax but they disagree about why resolving that dispute will help us to resolve the arguments advanced in this case tmbci has no inherent immunity from federal taxes uniband asserts that its owner tmbci possesses an inherent sovereignty and immunity from the federal income verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports tax which uniband contends it shares this is incorrect as the supreme court has explained the sovereignty that the indian tribes retain is of a unique and limited character it exists only at the sufferance of congress and is subject_to complete defeasance but until congress acts the tribes retain their existing sovereign powers in sum indian tribes still possess those aspects of sovereignty not withdrawn by treaty or statute or by implica- tion as a necessary result of their dependent status 435_us_313 thus if and when congress acts to subject indian tribes to federal tax_liability they become liable-for example for the federal excise_tax on wagering under sec_4401 see 534_us_84 aff ’g 208_f3d_871 10th cir for other excise_taxes see eg 691_f2d_878 9th cir holding a tribe subject_to a tax on the use of certain highway motor vehicles u s c sec_4481 a tax on diesel_fuel used in highway vehicles u s c sec_4041 a tax on special fuels used in motor vehicles sec_4041 and a tax on manufacturing in this case a truck chassis assembled by the tribe u s c sec_4061 sec_4218 or for tax under sec_511 on the unrelated_business_income of tribally owned colleges or universities see sec_7871 tmbci has no inherent immunity from federal_income_tax that uniband could share no treaty exempts tmbci from federal_income_tax next uniband asserts that tmbci has an exemption from income_tax which exemption uniband contends it shares by virtue of treaties into which it has entered with the united_states uniband cites six treaties generally as the basis for uniband contends that a close reading of those treaties shows that tmbci has not consented to imposition of the federal_income_tax on itself or on those entities that comprise its constituent parts empha- sis added to the extent uniband argues tmbci is inherently exempt from federal tax unless it consents to be taxed that argument is answered in part i a above the treaties relied upon by uniband are treaty with the wy- andots etc aug 7_stat_49 treaty with the wyandot etc sept 7_stat_131 treaty with the sioux etc aug 7_stat_272 treaty with the chippewa aug 7_stat_290 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner its claim for exemption from corporate_income_tax and points to two particular treaty provisions uniband’s treaty argu- ments have previously been rejected as we discuss below a an exemption must be definitely expressed we generally construe statutes and treaties in favor of indians see 224_us_665 71_tc_980 aff ’d 617_f2d_507 8th cir and a tax exemption will be held to exist where a statute or treaty contains express exemp- tive language 625_f2d_910 9th cir however we cannot use this canon to create favorable rules for indians jourdain v commissioner t c pincite and in the absence of a ‘definitely expressed’ exemption indians are subject_to taxation 411_us_145 quoting 283_us_691 b the cited treaties do not express an income_tax exemp- tion to support its treaty argument uniband points to two par- ticular provisions in the treaties uniband first relies on the following language from article of the treaty with the wyandot etc aug 7_stat_49 treaty of green- ville to prevent any misunderstanding about the indian lands relinquished by the united_states in the fourth article it is now explicitly declared that the meaning of that relinquishment is this the indian tribes who have a right to those lands are quietly to enjoy them hunting planting and dwelling thereon so long as they please without any molestation from the united_states emphasis added when previously presented with the issue of whether the molestation provision in the treaty of greenville exempts individual indians from federal_income_tax we concluded it is apparent that the molestation the parties had in mind was interference in the indians’ rights to hunt etc not the right to be free from taxation jourdain v commissioner t c pincite treaty with the chippewa red lake and pembina bands oct 13_stat_667 and agreement with turtle mountain band act of date ch 33_stat_189 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports second uniband cites the agreement with turtle mountain band act of date ch 33_stat_189 turtle mountain agreement which was entered into by the united_states and tmbci on october and provides in article vii so long as the united_states retains and holds the title to any land in the use or occupation of any member of the turtle mountain b and of chippewa indians or the title to other_property in the possession of any indian of said band which it may do for twenty years there shall be no tax or other duty levied or assessed upon the property the title to which is held or retained by the united_states emphasis added regarding the no tax or other duty clause in article vii we have observed that t his treaty provision refers to a tax upon the property for a 20-year period neither this provision nor any of the other treaties cited by petitioner provide to the turtle mountain band of chippewas a blanket exemption from federal_income_tax on all income lafontaine v commissioner tcmemo_1975_165 aff ’d per curiam 533_f2d_382 8th cir the treaty precludes tax on certain property held or retained by the united_states it says nothing about income_tax or any exemption therefrom tmbci thus has no treaty immunity from federal_income_tax that uniband could share the code does not impose income_tax_liability on tmbci income_tax is imposed in sec_1 on individuals and in sec_11 on corporations but as an indian_tribe tmbci is neither an individual nor since it has not been incor- porated a corporation see part ii a below it is true that the tax law defines corporations broadly enough that the term includes associations sec_7701 but any argument that tmbci should be taxable as a cor- poration because it is an association would fail in view of the commissioner’s concession reflected in his public rulings see note below moreover the supreme court has rejected the characterization of an indian_tribe as a mere association in 487_f2d_14 10th cir rev’d 419_us_544 the court_of_appeals acknowl- edged that indian tribes are very important organizations which exercise a broad tribal authority over their members verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner but observed that t ribal members are citizens of the united_states and had characterized the tribe as an association of citizens the supreme court countered that indian tribes are unique aggregations possessing attributes of sovereignty over both their members and their territory and that indian tribes within ‘indian country’ are a good deal more than ‘private voluntary organizations’ mazurie u s pincite thus the reason tmbci is not subject_to federal_income_tax is not that indian tribes are inherently immune from federal_income_tax nor that they have been exempted from federal_income_tax by treaty or statute but rather simply that congress has never imposed the federal_income_tax on indian tribes for decades the commissioner’s position has reflected this truism however the persistence of this circumstance of non- liability over so many decades shows that it can hardly be the result of congressional oversight but must instead be deliberate thus while there is no positive provision in the code exempting indian tribes income_tax congress’s persistent exclusion of them from the federal_income_tax regime may be thought of as an exemption and the commissioner’s briefs refer to it as such uniband argues that tmbci’s exemption however it arises extends to uniband-either as an integral part of tmbci or as the equivalent of a section corporation of tmbci-and we now turn to that argument from the see revrul_94_16 c b pincite because an indian_tribe is not a taxable entity any income earned by an unincorporated tribe is not subject_to federal_income_tax revrul_81_295 1981_2_cb_15 no tax_liability has been asserted against a tribe with respect to tribal income from activities carried on within the boundaries of the reserva- tion revrul_67_284 1967_2_cb_55 income_tax statutes do not tax indian tribes the tribe is not a taxable entity see also h_r conf rept no pincite 1983_1_cb_522 the amendment does not change the present income_tax treatment of indian tribal govern- ments specified in rev_rul staff of j comm on taxation overview of federal tax provisions and analysis of selected issues relat- ing to native american tribes and their members j comm print verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports b uniband does not share tmbci’s exemption from fed- eral income_tax apart from its association with tmbci uniband is tax- able tmbci is an indian_tribe and as we have shown the income_tax has not been imposed on indian tribes uniband however is not a tribe but a corporation and sec_11 pro- vides a tax is hereby imposed for each taxable_year on the taxable_income of every corporation emphasis added as the u s court_of_appeals for the ninth circuit observed in 326_f2d_261 9th cir aff ’g in part rev’g in part 37_tc_962 a general act of congress applying to all persons includes indians and their property interests 362_us_99 80_sct_543 4_led_584 sec- tion sec_1 and a of the internal_revenue_code of subject the income of every individual to tax and include income from any source whatever that is not elsewhere specifically excluded because the internal_revenue_code is a general act of congress it follows that indians are subject_to payment of federal income taxes as are other citi- zens unless an exemption from taxation can be found in the language of a treaty or act of congress we can likewise observe that sec_11 and sec_61 of the code are general apply to all persons and subject the income of every corporation to income_tax so that corpora- tions owned by indians or indian tribes are subject_to pay- ment of federal income taxes as are other corporations unless an exemption from taxation can be found in the lan- guage of a treaty or act of congress commissioner v walker f 2d pincite we have already seen that no treaty provides such an exemption for tmbci or uniband and we now consider uniband’s arguments to determine whether an act of congress -ie the code as properly construed and applied-provides such an exemption for uniband notwithstanding the general language of sec_11 as a general_rule corporations are distinct from their owners for tax purposes under any rationale the argument that uniband obtains an exemption by virtue of its association with its owner tmbci is in tension with a basic principle of tax law-ie verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner that a corporation is treated as distinct from its share- holders see 319_us_436 under this general_rule uniband as a state-chartered corporation is a separate taxable entity and is distinct from its sole shareholder tmbci however this general_rule admits exceptions an entity formed under local law is not always recognized as a separate_entity for federal tax purposes for example an organization wholly owned by a state is not recognized as a separate_entity for federal tax purposes if it is an integral part of the state similarly tribes incor- porated under section of the indian reorganization act of as amended u s c or under sec_3 of the oklahoma indian wel- fare act as amended u s c are not recognized as separate enti- ties for federal tax purposes sec_301_7701-1 proced admin regs this regulation mentions the twofold basis for uniband’s argument- integral part and section of the ira uniband is not an integral part of tmbci uniband argues that it is an integral part of tmbci and should therefore share in tmbci’s exemption from fed- eral income_tax notwithstanding its ostensibly distinct cor- porate status we note that the regulation quoted above states an exception for an integral part of the state emphasis added but an indian_tribe is not a state see eg chickasaw nation u s pincite holding indian tribes subject_to gambling-related taxes from which states are exempt 845_f2d_139 7th cir confederated tribes of warm springs reservation of or f 2d pincite tribal governments while pos- sessing aspects of self-rule thus are quite distinct from the several states however uniband contends that the same reasoning that treats a state as including the state’s integral parts should result in treating an indian_tribe as including the tribe’s integral parts assuming this contention is cor- uniband states this contention in various ways-that it is an integral part of tmbci an integral and constituent part of tmbci and an arm of tmbci but its most frequent contention is that it is an integral part for which term there is authority ie c f_r sec_301 a proced admin regs that can be consulted to analyze uniband’s status so we consider the argument under that rubric verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports rect the issue becomes whether uniband is an integral part of tmbci and uniband’s argument cites four strands of authority in favor of that status a authorities addressing integral parts of states uniband points to state-affiliated entities that have been held not subject_to tax and argues that its relation to tmbci makes it equivalent to those entities in support of this argu- ment uniband cites 40_f3d_817 6th cir and administrative rulings cited thereat in michigan v united_states the government argued that an education trust created by the michigan legislature was subject_to corporate_income_tax the court_of_appeals for the sixth circuit rejected the government’s argu- ment concluding instead that the trust was an integral part of the state id pincite in reaching this conclusion the court_of_appeals engaged in a fact-intensive analysis id pincite based on criteria given in revrul_57_128 1957_1_cb_311 that ruling stated in cases involving the status of an organization as an instrumentality of one or more states or political subdivisions the following factors are taken into consideration whether it is used for a governmental pur- pose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statu- tory or other authority is necessary for the creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses these six criteria are largely answered in the negative in uniband’s situation even though uniband is an impor- tant source of employment for tmbci members uniband is still a commercial venture and does not perform a govern- we assume but do not decide that a tribe may have integral parts that share the tribe’s non-liability for federal_income_tax the language of c f_r sec_301_7701-1 is exemplary and non-exclusive making it reasonable to argue that the situation of a state’s integral parts is anal- ogous to the situation of an indian tribe’s integral parts see revrul_87_2 1987_1_cb_18 revrul_71_131 1971_1_cb_29 revrul_71_132 1971_1_cb_29 g_c_m big_number 1935_1_cb_103 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner mental function although one can say that uniband in pursuing its business in a sense function s on behalf of tmbci as in the second factor listed above one must say more precisely that like any corporation uniband func- tions in its own name and on its own behalf paying its profits to its shareholder there are currently no private interests involved in uniband since tmbci is currently its sole shareholder but it was not until three years after uniband was incorporated that tmbci became uniband’s sole shareholder and there is nothing that prevents tmbci from selling some or all of its uniband shares the con- trol and supervision of uniband can be said to be vested in public tribal authorities only in the sense that as sole shareholder the tribe has the ultimate power to name the officers and directors of uniband however there is nothing in uniband’s corporate charter or bylaws that gives tmbci’s council authority to directly manage the operations of uniband or supersede the action of the board_of directors nor is there any requirement that tmbci members be on the board there is no express statutory authority that cre- ated uniband or provided for its management on the contrary tmbci’s ability to control or abolish uniband arises not from statute but from tmbci’s power as uniband’s sole shareholder nothing in our record sug- gests that in its day-to-day operations uniband lacks finan- cial autonomy from tmbci or depends on it as a source of its operating_expenses considering all the facts and circumstances we find that uniband is readily distinguishable from the educational trust in 40_f3d_817 and the other entities that have been held to be integral parts of their sovereigns and conclude that uniband is not an integral part of tmbci b sovereign immunity in support of its integral part argument uniband con- tends that it has sovereign immunity that it derives from tmbci because it is an integral part of tmbci however this argument has two flaws uniband has failed to estab- lish that it possesses sovereign immunity and uniband has not established that being entitled to sovereign immunity verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports means it would be an integral part of tmbci for federal tax purposes first uniband essentially assumes that it has sov- ereign immunity without offering adequate analysis it argues federal case law however makes it clear that a wholly owned corpora- tion operates as an arm of the tribe and has sovereign immunity br for pet p obviously sovereign immunity enjoyed only by govern- ments extends to petitioner because it is an integral part of the tribe petitioner made a limited waiver of its sovereign immunity in article nine of its restated articles of incorporation ex 2-j the waiver estab- lishes that petitioner as an arm of the tribe had sovereign immunity uniband does cite cases in which a tribally owned corpora- tion is held to have sovereign immunity but it is clear that not every tribal_organization has sovereign immunity and uniband provides essentially no analysis to show that it is the sort of entity that does rather uniband seems to assume that its purported waiver of sovereign immunity in its certificate of incorporation could establish that it pos- sesses sovereign immunity-but that could hardly be so we therefore must analyze further uniband’s entitlement to sov- ereign immunity analysis of sovereign immunity indian tribes have long been recognized as possessing the common-law immunity from suit traditionally enjoyed by sov- ereign powers 436_us_49 this immunity can extend to both business and governmental activities of the tribe 523_us_751 and the court_of_appeals for the eighth circuit to which an appeal in this case would apparently lie has held that a tribe’s sov- we are aware of only a few cases holding that a state-chartered cor- poration like uniband is entitled to tribal sovereign immunity see 842_fsupp2d_1163 d s d ransom v st regis mohawk educ cmty fund inc n e 2d n y it appears that being incorporated under state law rather than tribal law militate s against sovereign immunity j l ward assocs f_supp 2d pincite see 686_f3d_1144 10th cir a separate legal entity organized under the laws of an- other sovereign oklahoma cannot share in the nation’s ie the tribe’s immunity from suit verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner ereign immunity may extend to tribal agencies 205_f3d_1040 8th cir emphasis added citing 144_f3d_581 8th cir although the court_of_appeals for the eighth circuit has not adopted specific criteria to determine whether an organization is entitled to tribal sovereign immunity it has considered whether the organization serves as an arm of the tribe and whether a tribal council established the organiza- tion pursuant to the council’s power of self-government we will therefore consider those criteria a arm of the tribe a subdivision of tribal government or a corporation attached to a tribe may be so closely allied with and dependent upon the tribe that it is effectively an arm of the tribe it is then actually a part of the tribe per se and thus clothed with tribal immunity runyon ex rel b r v ass’n of vill council presidents p 3d alaska internal quotation marks and fn refs omitted in holding that a college served as an arm of the tribe and not as a mere business the court_of_appeals for the eighth cir- cuit in hagen relied on the facts that the college was char- tered funded and controlled by the tribe to provide edu- cation to tribal members on indian land hagen f 3d pincite similarly in the few cases that have held a state- chartered corporation to be entitled to tribal sovereign immu- nity factors important to that holding were the corpora- tion’s purpose of improving the general welfare of the tribe and the assurance that the corporation’s governing body could be composed only of tribal representatives see j l see 205_f3d_1040 8th cir t he college serves as an arm of the tribe and not as a mere business and is thus entitled to tribal sovereign immunity 144_f3d_581 8th cir hold- ing that a tribal housing authority established by tribal council pursuant to its powers of self-government was a tribal agency rather than a sepa- rate corporate entity created by the tribe 797_f2d_668 8th cir as an arm of tribal government a tribal housing authority possesses attributes of tribal sovereignty and suits against an agency like the housing authority normally are barred absent a waiver of sovereign immunity verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports ward assocs inc v great plains tribal chairmen’s health bd 842_fsupp2d_1163 d s d ransom v st regis mohawk educ cmty fund inc n e 2d n y uniband’s facts are otherwise first although its brief asserts that from the beginning uniband was a means to promote economic development on tmbci’s disadvantaged reservation suffering from high and chronic unemployment uniband cites no record support for this proposition in fact uniband’s certificate of incorpora- tion states that its purpose is simply to engage in any lawful act or activity -not just activities that promote economic development second uniband has nothing in its corporate charter or bylaws to ensure that uniband’s governing body is composed of tmbci’s tribal representatives rather article iv sec_4 of uniband’s bylaws sets forth the qualifications for uniband’s directors and states simply directors need not be residents of delaware or shareholders of the corporation they need have no other qualification thus uniband’s gov- erning body may be but need not be composed of tmbci’s tribal representatives uniband’s directors may be under the de_facto control of tmbci by virtue of tmbci’s sole owner- ship of uniband but the same can be said for any wholly owned investment whether or not it has any other claim to being an arm of its owner moreover nothing prevents tmbci from selling some or all of its shares and destroying that de_facto control since uniband’s purposes may or may not promote the general welfare of tmbci’s members and since it may or may not be managed and controlled by tmbci’s tribal rep- resentatives we conclude it fails to be an arm of tmbci b tribal establishment another factor that distinguishes an organization entitled to tribal sovereign immunity as opposed to a mere business_interest of a tribe is that the tribal council establishes the organization pursuant to its powers of self-government see dillon f 3d pincite concluding that a housing authority established by a tribal council pursuant to its powers of self- government is a tribal agency entitled to tribal sovereign immunity uniband however chartered not by the tribe but verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner by the state of delaware is an entity that exists by virtue of the sovereign powers of delaware and uniband’s powers are defined and limited by delaware law in particular uniband like every other corporation created under title of the delaware code including chapter entitled general corporation law pursuant to which uniband was estab- lished shall have power to s ue and be sued in all courts and participate as a party or otherwise in any judicial administrative arbitrative or other proceeding in its corporate name del code ann tit sec_122 emphasis added uniband does not explain what might trump this statutory provision moreover uniband was established as a delaware corpora- tion in by tmbci and a third party not affiliated with tmbci and for three years tmbci held only of uniband thus tmbci did not establish uniband by itself at its inception uniband was simply a business owned in part by tmbci and was clearly a separate corporate entity created in part by the tribe dillon f 3d pincite see also 718_fsupp_753 d n d holding that a state-chartered corporation partially owned by an indian_tribe was not a tribal agency uniband has not shown us how tmbci’s purchasing an addi- tional of uniband transformed uniband from a mere business holding into a tribal agency established by a tribal council pursuant to the tribe’s powers of self-government see mcnally cpa’s consultants s c v dj hosts inc n w 2d wis ct app rejecting the argu- ment that tribal immunity attaches to a corporation when a tribe acquires ownership of the corporation c other criteria other courts have used several additional factors to deter- mine whether tribal sovereign immunity is possessed by a tribal business which if so is sometimes referred to as a subordinate economic entity and those factors do not the subordinate economic entity doctrine was initially articulated by arizona state courts see eg dixon v picopa constr co p 2d ariz white mountain apache indian_tribe v shelley p 2d ariz and has been adopted by the court_of_appeals for the tenth circuit see eg somerlott v cherokee nation distribs inc continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports support uniband’s claim courts have considered some or all of the following factors the announced purpose for which the entity was formed whether the entity was formed to manage or exploit specific tribal resources whether federal policy designed to protect indian assets and tribal cul- tural autonomy is furthered by the extension of sovereign immunity to the entity whether the entity is organized under the tribe’s laws or constitution rather than federal_law whether the entity’s purposes are similar to or serve those of the tribal government whether the entity’s governing body is comprised mainly of tribal officials whether the tribe has legal_title or ownership of property used by the entity whether tribal officials exercise control_over the administra- tion or accounting activities of the organization whether the tribe’s governing body has power to dismiss members of the organization’s gov- erning body and whether the entity generates its own revenue whether a suit against the entity would impact the tribe’s fiscal resources and whether it may bind or obligate tribal funds johnson v harrah’s kan casino corp no 04-cv-04142-jar wl at d kan date fn ref omitted while several of these factors overlap with the court_of_appeals for the eighth circuit’s analysis and therefore are adequately addressed above the remainder-in particular the promotion of tribal autonomy the financial relationship between the entity and the tribe and whether the entity was created under state law-bear further analysis here promotion of tribal autonomy in 464_f3d_1044 9th cir the court_of_appeals for the ninth circuit held that a tribe’s casino was no ordi- nary business and was entitled to tribal immunity because f 3d pincite0 in the following cases courts have considered some or all of the factors listed in johnson v harrah’s kan casino corp no 04-cv-04142-jar wl at d kan date somerlott v cherokee nation distribs inc f 3d pincite0 629_f3d_1173 10th cir 464_f3d_1044 9th cir j l ward assocs f_supp 2d pincite 474_br_687 b a p 8th cir runyon ex rel b r v ass’n of vill council presidents p 3d alaska am prop mgmt corp v superior court cal rptr 3d ct app cash advance preferred cash loans v colo ex rel suthers p 3d colo gavle v little six inc n w 2d minn airvator inc v turtle mountain mfg co n w 2d n d wright v prairie chicken n w 2d s d verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner the casino’s creation was dependent upon tribal govern- ment approval at numerous levels and the federal statute under which the casino was created intended that creation and operation of indian casinos promote ‘tribal economic development self-sufficiency and strong tribal govern- ments’ id pincite7 quoting u s c sec_2702 see also j l ward assocs f_supp 2d pincite cash advance preferred cash loans v colo ex rel suthers p 3d colo gavle v little six inc n w 2d minn while uniband appears to have employed tmbci members to perform its data entry services it has not shown the extent of its employment of tmbci members nor demonstrated that it was established to promote tmbci’s economic development as opposed to simply generating revenue uniband has not shown that its operation promotes tribal self-sufficiency or strong tribal government nor that extending tribal immu- nity to such an operation would protect indian assets and tribal cultural autonomy moreover as we have already dis- cussed above uniband’s creation did not depend only on tmbci’s approval financial relationship a related and critical factor for some courts in extending tribal sovereign immunity to tribal businesses is the business entity’s financial relationship with the tribe see ransom v st regis mohawk educ cmty fund inc n e 2d pincite i f a judgment against an entity will not reach the tribe’s assets or if it lacks the ‘power to bind or obligate the funds of the tribe ’ it is unlikely that the tribe is the real party in interest if on the other hand the tribe would be legally responsible for the entity’s obligations it may be an arm of the tribe runyon ex rel b r v ass’n of vill council presidents p 3d pincite quoting ransom n e 2d pincite uniband has not shown that it is funded by tmbci or that its actions would expos e the tribal treasury id and the record shows otherwise creation under state law another crucial factor for many courts that has weighed against the extension of sovereign immunity has been the tribe’s creating an entity under state law somerlott v cherokee nation distribs inc f 3d pincite0 10th cir the subordinate economic entity test is inapplicable to entities which are legally distinct from verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports their members and which voluntarily subject themselves to the authority of another sovereign see also am prop mgmt corp v superior court cal rptr 3d ct app airvator inc v turtle mountain mfg co n w 2d n d wright v prairie chicken n w 2d s d thus uniband’s incorporation under delaware law weighs heavily against tribal sovereign immunity even under more expansive standards uniband has failed to establish that it would be entitled to sovereign immunity sovereign immunity does not necessarily confer integral part status uniband’s sovereign immunity argument assumes that if an organization is entitled to tribal sovereign immunity then the organization is therefore an integral part of the tribe while the two concepts are not unrelated the question whether the sovereign immunity of a tribe extends to an organization is distinct from the question whether an organization is an integral part of a sovereign entity for tax purposes the entity classification regulation that uniband relies on here is not the only instance in which integral part status arises in tax law but we find no analogous provision in which sovereign immunity assures that status under sec_501 governance is not a tax-exempt purpose so that while a mere instrumentality of a state may be exempt from tax under that provision an integral part is not see revrul_60_384 1960_2_cb_172 under this analysis an integral part of a state government is an integral governmental ‘sov- ereign’ powers 438_f2d_684 1st cir see also 958_f2d_122 5th cir aff ’g 96_tc_686 such sovereign powers might include sovereign immunity see 629_f3d_1173 10th cir but in fact the three powers usually examined in this context are t he power to tax the power of eminent_domain and the police power tex learning tech grp v commissioner f 2d pincite-none of which uniband claims to possess instrumentalit y exercising verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner similarly sec_892 exempts from tax u s -source income earned by foreign governments and the temporary regula- tions define foreign government to mean only the integral parts of a foreign sovereign c f_r sec_1 2t a temporary income_tax regs fed reg date however the definition of integral part in the temporary regulations makes no mention of sovereign immunity id sec_1_892-2t an ‘integral part’ of a for- eign sovereign is any person body of persons organization agency bureau fund instrumentality or other body how- ever designated that constitutes a governing authority of a foreign_country the net_earnings of the governing authority must be credited to its own account or to other accounts of the foreign sovereign with no portion inuring to the benefit of any private person under that definition though it is not controlling in this case even if uniband had sovereign immunity it could not be an integral part of tmbci because it is not a governing authority uniband relies on g_c_m big_number date as the foundation for its sovereign immunity argument since that memorandum does relate sovereign immunity to tax exemp- tion however a general counsel memorandum is merely a legal opinion from one division of the commissioner’s office_of_chief_counsel to another and is not precedential 104_tc_191 but even if g_c_m big_number were binding authority it does not support uniband’s conclusion g_c_m big_number lists sovereign immunity as one of several factors to support the irs’s conclusion that a section corporation is not subject_to the corporate_income_tax it does not state whether a section corporation is an integral part of a tribe or discuss what factors to consider to determine if an entity is an integral part of a tribe therefore even if uniband had established that it possesses sovereign immunity it would in addition g_c_m big_number date relied on the traditional federal_income_tax immunity of indian tribes the congressional purpose in enacting section of the indian reorganization act the lack of any indication that such immunity would be waived by incorporation and the implication in the legislation that the tribe and the corporation are one uniband argues that it achieves the same purposes that congress had for section corporations but as we discuss below in part i b d uniband is clearly not a section corporation verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports not necessarily have thereby established that it is an integral part of tmbci for purposes of entity classification in c f_r sec_301_7701-1 proced admin regs c indian tribal_organization uniband lays great stress on the fact that it is an indian tribal_organization ito for purposes of u s c section and argues that it is therefore an integral part of tmbci it appears that a state-chartered corporation can be an ito and we assume that uniband is an ito but it does not follow that uniband is therefore an integral part of tmbci for federal tax purposes section of title makes it a federal crime to embezzle money or other_property belonging to any indian tribal_organization section provides that the term ‘indian tribal organization’ means any tribe band or commu- nity of indians which is subject_to the laws of the united_states relating to indian affairs or any corporation associa- tion or group which is organized under any of such laws - and it states that the term is so defined a s used in this section the statute thus includes nothing to support the suggestion that ito status has legal implications outside of the crime defined in section uniband has not cited and we have not found any authority to support its contention that if an organization is an ito for purposes of u s c section it should therefore be treated as an integral part of the tribe for purposes of the internal_revenue_code this lack of authority is not surprising since the criminal- law purposes of u s c section have no resonance with the taxation-law principles at issue here there is no see 641_f2d_860 10th cir a state-chartered corporation established under the guidelines of the indian financing act of is a corporation organized under the laws of the united_states relating to indian affairs within the meaning of u s c section the commissioner disputes uniband’s ito status but uniband points to an instance in which the united_states prosecuted and entered into a plea agreement with an individual who had embezzled funds from uniband and in that instance the individual was charged with violating u s c section among other provisions and the plea agreement included the assertion that uniband is an ito verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner apparent reason the criminal statute should reach only enti- ties that share the tax_attributes of a tribe moreover if every ito were by definition an integral part of an indian_tribe then every corporation association or group which is organized under the laws of the united_states relating to indian affairs would be exempt from income tax-a broad proposition that cannot be justified the commissioner aptly states that uniband’s ito status is at best peripheral to the issue of whether the petitioner is subject_to the corporate_income_tax d similarity to section corporations the fourth strain of uniband’s argument that it is an integral part of tmbci and therefore shares its exemption starts with the proposition that corporations established pursuant to section of the ira codified pincite u s c section 477-referred to as section corporations -are not subject_to the corporate_income_tax as is stated in sec_301_7701-1 effective date and as the irs previously held in revrul_94_16 1994_1_cb_19 uniband asserts that the logic behind rev_rul uniband’s argument for its pre-1997 status before the regulation be- came effective appears to be based solely on the logic behind rev_rul a revenue_ruling is not a regulation issued after notice and com- ment pbs holdings inc v commissioner 129_tc_131 and this court has held that such a ruling can be invoked by a taxpayer and will be enforced only as a concession by the commissioner 119_tc_157 and that such a concession will be limited to its specific facts and holding that is a taxpayer can rely on a revenue_ruling only to the extent that the taxpayer’s facts are substan- tially the same as those in the ruling and only as to the issue addressed in the ruling see c f_r sec_601_601 statement of proce- dural rules in this instance uniband’s facts are not substantially the same as those in revrul_94_16 rather uniband is not a section cor- poration and one of the holdings in the ruling ie that a state-chartered corporation does not share a tribe’s exemption flatly contradicts the posi- tion that uniband advances accordingly the ruling clearly cannot be con- strued as a concession by the commissioner that uniband should be ex- empt from tax however uniband nonetheless takes the somewhat awk- ward position that the holding of revrul_94_16 regarding section corporations should be regarded as persuasive and should be extended to this case see 533_us_218 an agency’s interpretation may merit deference under skidmore v swift continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports that exempts section corporations from federal_income_tax applies equally to tribal corporations chartered under state law uniband thus argues that a state-chartered corporation wholly owned by an indian_tribe and a section corporation are essentially the same and that they should therefore obtain the same tax treatment to apply the logic of rev_rul and the regulation to uniband’s facts we must ask why are section corpora- tions not subject_to the corporate_income_tax the parties articulate that logic differently uniband states that tax- exempt status is appropriate for a section corporation because the tribe and its corporation are the same govern- mental entity even though the sole purpose of the section corporation may be primarily commercial and federal cases involving tribal sovereign immunity justify a parallel treatment for federal_income_tax purposes while the commissioner states that a section corporation is a form of the tribe it is part of the organizational structure of the tribe just as much as is a tribal government formed under section uniband’s rationale actually works against it since as we held above uniband has failed to show that it possesses tmbci’s sovereign immunity moreover uniband’s rationale is faulty because it mistakes the effect sharing tmbci’s sov- ereign immunity for the cause being a manifestation or in the commissioner’s word a form of tmbci see 585_f3d_917 6th cir the language of section itself- by calling the entity an ‘incorporated tribe’-suggests that the entity is an arm of the tribe that do es not auto- co 323_us_134 but that second holding of revrul_94_16 regarding state-chartered corporations was incorrect even so since the regulation effectively established the position in the ruling and since we hold that uniband is materially distinguishable from a section corpora- tion the same analysis suffices for both its pre- and post-regulation years uniband argues that giving it tax treatment different from that of a section corporation would yield inequitable results citing the uni- formity clause of the united_states constitution see u s const art i sec cl this constitutional argument fails because the constitutional requirement of uniformity is not intrinsic but geographic 282_us_101 because uniband is materially different from section corporations for the reasons we explain below it is not entitled to the same treatment they receive verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner matically forfeit tribal-sovereign immunity if we simply examine the nature of a section corporation we see that uniband differs radically from a section corporation in ways that mark it as distinct from tmbci the origin of section corporations before the enactment of the ira both the governmental and business functions of a tribe were conducted in the same unincorporated entity in congress enacted the ira which allows a tribe to operate its governmental affairs and commercial matters through separate mechanisms section of the ira codified pincite u s c sec permits a tribe to adopt a constitution and bylaws under which it conducts its governmental affairs and section of the ira allows a tribe to operate its commercial enterprises through a feder- ally chartered corporation according to its legislative_history the purpose of section was to permit indian tribes to equip themselves with the devices of modern business organization through forming themselves into business corporations s rept no 73d cong 2d sess one feature of a section cor- poration is that it gives a tribe the ability to waive tribal sov- ereign immunity for a business operated by a section cor- poration without having to waive the tribe’s immunity for nonbusiness liability this waiver removes a major market hurdle for a tribal business because third parties generally do not want to enter into contracts with parties they cannot sue to enforce agreements or to seek tort damages and puts a tribal business on equal footing with nontribal businesses characteristics of section corporations section corporations have several distinguishing characteristics all of which are reflected in the organizing documents of tmbci’s section corporation as quoted above pages the first is that the establishment of a section corporation is within the discretion of the sec- retary of the interior a petitioning tribe has the power only to adopt or to veto the corporate charter issued by the sec- retary of the interior see u s c sec the secretary of the interior may upon petition by any tribe issue a charter of incorporation to such tribe consequently a sec- verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports tion charter will confer only powers that the secretary of the interior is willing for the corporation to possess see md cas co v citizen nat’l bank of w hollywood 361_f2d_517 5th cir the powers granted to the corporation were only those which the secretary of the interior by the terms of the charter conveyed to them second any charter so issued shall not be revoked or surrendered except by act of congress u s c sec third u s c section gives a section corporation the power to purchase restricted indian lands a right that is otherwise exclusively held by tribes see id sec_464 fourth the ira places restrictions on the alienation of cor- porate stock and of certain corporate-owned land see id no sale devise gift exchange or other transfer of restricted indian lands or of shares in the assets of any indian_tribe or corporation organized under this act shall be made or approved subject_to provisos id sec no authority shall be granted to sell mortgage or lease for a period exceeding twenty-five years any trust or restricted lands included in the limits of the reservation these limitations are obviously aimed at preserving the tribe’s assets and existence-suggesting that the tribe exists at least in part through its section corporation notwith- standing the fact that the corporation is a distinct legal entity taxation of section corporations the ira makes no provision as to tax_liability of section corporations but in the supreme court in mescalero apache tribe u s pincite shed some light on the issue in mescalero apache tribe the supreme court faced the question whether a tribally owned ski resort was exempt from state tax when it was unclear whether the resort was an unincorporated entity operating under section ie as a governmental organization or was a section corporation id pincite n the court concluded that under either form the ski resort would be subject_to state tax since the activity the exemption at issue in 411_us_145 arose under the provision that any lands or rights acquired pursuant to any provision of the ira shall be exempt from state and local taxation u s c sec_465 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner was conducted outside of the borders of the indian reserva- tion id pincite in so concluding the supreme court stated that the question of tax immunity cannot be made to turn on the particular form in which the tribe chooses to conduct its business id pincite n in the commissioner relying on this statement in mescalero apache tribe concluded that a federally char- tered indian tribal_corporation shares the same tax status as the indian_tribe and is not taxable on income from activities carried on within the boundaries of the reservation revrul_81_295 1981_2_cb_15 revrul_81_295 did not address state-chartered corporations owned by indian tribes in the commissioner clarified revrul_81_295 in revrul_94_16 c b pincite in which he stated an indian tribal_corporation organized under section of the ira shares the same tax status as the tribe therefore any income earned by such a corporation regardless of the location of the business activities that produced the income is not subject_to federal_income_tax a corporation organized by an indian_tribe under state law does not share the same tax status as the tribe for federal_income_tax purposes and is subject_to federal_income_tax on any income earned regardless of the location of the business activities that produced the income the check-the-box_regulations effective date followed the approach of revrul_94_16 the regula- tion addressed the classification of section corporations for tax purposes by providing that tribes incorporated under section of the indian reorganization act of are not recognized as separate entities for federal tax purposes sec_301_7701-1 under this regulation a section corporation is not regarded as separate from the tribe for tax purposes and as a result is not subject_to federal_income_tax uniband’s differences from a section corporation uniband does not have the distinctive characteristics of a section corporation as outlined above first unlike a section corporation that is established at the discretion of the secretary of the interior and that is given only the powers that the secretary of the interior approves uniband was established by the decision of tmbci and its co-shareholder verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports and was given by them all the lawful powers that a dela- ware corporation may possess second unlike a section charter which shall not be revoked or surrendered except by act of congress uniband exists at the pleasure of its owner tmbci and its charter can be revoked by the state of delaware see del code ann tit sec a the court of chancery shall have jurisdiction to revoke or forfeit the charter of any corporation for abuse misuse or nonuse of its corporate powers privi- leges or franchises third uniband does not possess the special power to pur- chase restricted indian lands a power that a section cor- poration is given by statute fourth uniband is not bound by the restrictions the ira places on the alienation of section corporate stock and of certain corporate-owned land tmbci is free to sell all or part of its uniband stock as it could any investment in sum uniband lacks the special character of a section corporation and its special relationship to an indian_tribe as a state-chartered corporation it is an investment of tmbci its stock is property owned by tmbci it is not an integral part of tmbci but is a distinct corporate entity with its own tax character accordingly unlike tmbci uniband is sub- ject to federal_income_tax ii consolidated_return issue we now turn to uniband’s alternative claim that for tax years and it was entitled to and did prop- erly file consolidated_returns with its sister corporation tmmc the filing of a consolidated_return is a privilege sec_1501 as to which the secretary is explicitly authorized to promulgate regulations sec_1502 to prevail with this claim uniband must show that uniband and tmmc were part of an affiliated_group_of_corporations and that the group filed valid consolidated_returns for the years in issue uniband’s claim fails for multiple reasons the consolidated_return_regulations are legislative in character and have the force and effect of law 56_tc_131 because we hold against uniband on both these grounds we need not address the commissioner’s further contention that the consolidated_return even if otherwise valid was untimely verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner a uniband was not part of an affiliated_group sec_1501 provides that a n affiliated_group of corpora- tions shall have the privilege of making a consolidated_return an affiliated_group is one or more chains of includ- ible corporations connected through the requisite stock ownership by a common parent_corporation which is also an includible_corporation sec_1504 an includible corpora- tion is any corporation except those specifically excluded in sec_1504 see sec_1504 - includible corporations in an uniband contends that itself tmmc and tmbci are all corporations within the meaning of sec_7701 and sec_26 c f_r sec_301_7701-2 proced admin regs and therefore are affiliated_group eligible to make a consolidated_return with regard to tmbci uniband argues that it is a corporation first because it is a body politic described in c f_r sec_301_7701-2 and second because it is treated as a cor- poration for purposes of the wagering tax imposed by sec_4401 we disagree with both of uniband’s arguments uniband in its briefing appears to ask us to reconsider our order strik- ing uniband’s third contention that tmbci is a corporation because it is an association for tax purposes we will not do so since in response to a request for admissions uniband explicitly admitted that during the peri- ods at issue it was not an entity of the type described in sec_301_7701-2 ie an association and then agreed to the same as- sertion in the parties’ joint stipulation see order of date see also 419_us_544 indian tribes are unique aggregations possessing attributes of sovereignty over both their members and their territory and indian tribes within ‘indian country’ are a good deal more than ‘private voluntary organizations’ discussed above in part i a uniband’s association argument addresses whether uniband and tmmc were in an affiliated_group discussed in this part ii a and if this argument prevailed it would by itself still be unavailing given our conclusion see part ii b that even if uniband and tmmc were in an affiliated_group the consolidated_returns that were filed are still in- valid the commissioner argues in the alternative that since tmbci is an indian_tribe and the code provides for special treatment of that organiza- tion c f_r sec_301_7701-1 the entity classification regulations do not apply to tmbci given our conclusion that tmbci is not described within the definition of a corporation as provided in c f_r sec_301_7701-2 proced admin regs we do not need to address whether the code provides for special treatment of tmbci for purposes of continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports body politic for tax purposes the term corporation includes a busi- ness entity organized under a federal or state statute or under a statute of a federally recognized indian_tribe if the statute describes or refers to the entity as incorporated or as a corporation body corporate or body politic c f_r sec_301_7701-2 tmbci is an unincorporated band of indians organized under a revised constitution and by-laws approved by the secretary of the interior pursuant to u s c section nothing in tmbci’s organizing statute u s c section or even tmbci’s constitution refers to tmbci as a body politic accordingly tmbci can not be considered a corporation under the defini- tion provided in sec_301_7701-2 an entity taxed as a corporation the term corporation also includes a business_entity that is taxable as a corporation under a provision of the internal_revenue_code other than sec_7701 c f_r sec_301_7701-2 uniband argues that tmbci is taxed as a corporation for purposes of the wagering tax imposed by sec_4401 and that it is therefore a corporation under c f_r sec_301_7701-2 it is true that indian tribes including tmbci are subject_to tax under sec_4401 see chickasaw nation u s pincite but not because tribes are corporations rather sec_4401 imposes an excise_tax on certain wagers and provides that e ach per- son who is engaged in the business of accepting wagers shall be liable for and shall pay the tax under this subchapter on all wagers placed with him sec_4401 emphasis added an indian_tribe is considered a person for purposes of sec_4401 see chickasaw nation f 3d pincite and it is this classification ie as a person not as a corporation that makes tmbci taxable under sec_4401 therefore sec_4401 does not cause tmbci to be a corporation under the terms of sec_301_7701-2 c f_r sec_301_7701-1 cf part i a above verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner b the consolidated_returns were not valid even if we assume contrary to our holding in part ii a above that uniband was part of an affiliated_group entitled to file a consolidated_return the purported consolidated_returns that uniband filed were invalid because tmbci did not make the returns did not consent to them and did not report its items on them tmbci did not make the consolidated_returns c f_r sec_1_1502-75 income_tax regs states the consolidated_return shall be made on form_1120 for the group by the common parent_corporation assuming as uniband contends that tmbci were properly treated as a corporation then it would be tmbci that would be the common parent_corporation and that would have to make the consolidated_return in order for it to be a valid consoli- dated return however uniband has stipulated that tmbci has not filed any_tax returns for the years at issue instead it is uniband and not tmbci that appears as the taxpayer on each of the forms filed for the years at issue accordingly all of the consolidated_returns that uniband filed with tmmc for and including the amended consolidated_return are invalid because uniband not tmbci filed the returns this major irregu- larity produced a related but distinct fatal flaw tmbci did not consent to the consolidated_returns sec_1501 provides in part the making of a consolidated_return shall be upon the condition that all corporations which at any time during the taxable_year have been mem- bers of the affiliated_group consent to all the consolidated_return regula- tions prescribed under sec_1502 prior to the last day prescribed by law for the filing of such return the making of a consolidated_return shall be considered as such consent emphasis added corresponding regulations provide the consent of a corporation to all of the consolidated_return_regulations shall be made by such corporation joining in the making of the consolidated_return for such year a corporation shall be deemed to have joined in the making of such return for such year if it files a form_1122 in the manner specified in paragraph h of this section c f_r sec_1_1502-75 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports the directions in c f_r sec_1_1502-75 for filing form_1122 authorization and consent of subsidiary cor- poration to be included in a consolidated_income_tax_return require that each subsidiary execute a form_1122 and that the forms be attached to the consolidated_return thus the parent mak es the return c f_r sec_1_1502-75 and thereby consent s to it sec_1501 and the subsidiary consent s to the return by joining in making it c f_r sec_1_1502-75 paragraph h gives directions for the subsidiary to file the authorization and consent and not for the common parent to do so because the preceding paragraph h provides the consolidated_return shall be made on form_1120 for the group by the common parent_corporation c f_r sec_1_1502-75 emphasis added accordingly a common parent does not consent by join ing a return instead as sec_1501 itself provides the making of the return shall be considered as such ie common parent’s consent but tmbci neither made the returns at issue here nor joined them and it therefore never consented to them the consolidated_return must be executed by the common parent’s president vice president treasurer assistant treasurer chief accounting officer or any other officer duly authorized so to act sec_6062 cited in sec_1_1502-75 income_tax regs sec_1_1502-75 suggests that failing to include an affili- ated corporation on a consolidated_return may not be fatal to the return if a consolidated_return is required for the taxable_year under the provi- sions of paragraph a of this section requiring continued filing of con- solidated returns if they were filed for the preceding year the tax li- ability of all members of the group for such year shall be computed on a consolidated basis even though t here has been a failure to in- clude in the consolidated_return the income of any member of the group however in order to invoke this provision the provisions of sec_1_1502-75 must first apply which requires at least one correct and valid consolidated_return to have been filed for the prior year none of the returns in this case satisfies this condition because none of the re- turns was filed by tmbci the common parent as required by c f_r sec_1_1502-75 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner tmbci did not report its items on the consolidated_returns for or although the consolidated_return_regulations require that a consolidated_return must include the common parent’s items of income gain deduction loss and credit for the entire consolidated_return_year c f_r sec_1 b i income_tax regs no such items for tmbci appear on uniband’s consolidated_returns for or subsidiaries are not entitled to file a consolidated_return that does not include a common parent’s tax items charles schneider co v commissioner tcmemo_1973_130 aff ’d 500_f2d_148 8th cir uniband acknowledged as much when it filed the amended consolidated_return including information for tmbci albeit in the form of zeros for each item however uniband did not make similar corrections for the amended_return or the return which do not contain any of tmbci’s tax items accordingly the and puta- tive consolidated_returns were invalid for that additional rea- son for each year at issue uniband’s consolidated_returns have multiple invalid uniband’s tax_liability will therefore be calculated without including tmmc’s tax items irregularities that render them because the consolidated_return was invalid for other reasons we need not consider whether in fact the zero entries render invalid the purported consolidated_return it seems certain that uniband reported zeros not because those zero amounts corresponded to anything on tmbci’s books but because uniband takes the position that because tmbci is exempt its items to be reported are all zero if so then the re- turns do not actually consolidate tmbci’s real items with uniband’s and tmmc’s but ignore them and use tmbci as a figurehead this dem- onstrates the anomaly of attempting a consolidated_return where the par- ent is not subject_to tax but the subsidiaries are see sec_1504 ex- cluding from the definition of includable_corporation eligible to join a con- solidated return corporations exempt from tax under sec_501 cf c f_r sec_1_1502-100 income_tax regs allowing a tax-exempt corpora- tion in special circumstances to file consolidated_returns with other exempt corporations but changing the items that the corporations are required to report verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports iii wage deduction reduction issue for the years at issue uniband deducted the entirety of its wage and employee_expenses as business_expenses under sec_162 the commissioner maintains that a portion of those expenses-ie an amount equal to the indian employ- ment credit determined under sec_45a-is not deductible pursuant to sec_280c in uniband’s case the amount of the credit as determined under sec_45a is limited by sec_38 so that the commissioner reduced uniband’s wage deduction by amounts of credit that were not actually allowed uniband responds with two arguments first it argues that the credit under sec_45a is not mandatory so that if a taxpayer chooses not to claim the allowed credit determined under sec_45a as was the case on uniband’s returns then the wage deduction should not be reduced second uniband argues that sec_280c should be inter- preted as limiting the deductibility of wage and salary expenses only to the extent of the credit actually allowed after applying the limits imposed by sec_38 which significantly limited the allowance of credits in uniband’s case neither of uniband’s arguments prevails the statutory framework is as follows sec_280c dis- allows a deduction for wages or salaries paid_or_incurred for the taxable_year which is equal to the sum of the credits determined for the taxable_year under section 45a a sec- tion 45a a determines the amount of the indian_employment_credit and provides in part sec_45a amount of credit -for purposes of sec_38 the amount of the indian_employment_credit determined under this section with respect to any employer for any taxable_year is an amount equal to percent of the excess if any of- the sum of- as applied in this case sec_38 limits the amount of uniband’s general_business_credit to the excess of uniband’s net_income_tax cal- culated without credits allowed under subparts a and b over uniband’s tentative_minimum_tax for the taxable_year for the years at issue uniband’s tentative_minimum_tax was relatively high causing a smaller excess between the net_income_tax and tentative_minimum_tax which in turn caused a significantly smaller allowable credit for uniband than was otherwise determined under sec_45a any of uniband’s unused indian employment credits however can be carried forward for years sec_39 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner a the qualified_wages paid_or_incurred during such taxable_year plus b qualified_employee_health_insurance_costs paid_or_incurred during such taxable_year over the sum of the qualified_wages and qualified_employee_health_insurance_costs determined as if this section were in effect which were paid_or_incurred by the employer or any predecessor during cal- endar year the indian_employment_credit is one of several credits that are included in calculation of the general_business_credit allowed under sec_38 hence sec_45a itself does not actually allow a credit rather it provides an amount determined emphasis added that becomes a compo- nent of what is allowed as a credit by sec_38 emphasis added this distinction is important to the deduc- tion limitation in sec_280c because the limitation is cal- culated not by credits currently allowed but by credits determined for the taxable_year under section 45a a sec_280c emphasis added unlike some other components of the general_business_credit there is nothing in sec_45a which makes the determination of the amount of the credit permis- sive thus contrary to uniband’s assertions the deter- mination of the credit_amount under sec_45a-and con- sequently the deduction limitation under sec_280c- occurs independently of whether the general_business_credit is currently fully allowed under sec_38 or instead is limited by sec_38 uniband asks us to depart from the plain language of sec_280c and interpret it as if it limited the deductibility of wage and salary expenses only to the extent credits are cur- cf sec_51 a taxpayer may elect to have this section work op- portunity credit not apply for any taxable_year sec_40 a taxpayer may elect to have this section alcohol_fuel_credit not apply for any taxable_year sec_43 a taxpayer may elect to have this section enhanced_oil_recovery_credit not apply for any taxable_year sec_45b this section credit for portion of employer social_security_taxes paid with re- spect to employee cash tips shall not apply to a taxpayer for any taxable_year if such taxpayer elects to have this section not apply for such taxable_year sec_45e this section small_employer_pension_plan_startup_cost_credit shall not apply to a taxpayer for any taxable_year if such tax- payer elects to have this section not apply for such taxable_year sec_45h no credit for production of low_sulfur_diesel_fuel shall be deter- mined under subsection a for the taxable_year if the taxpayer elects not to have subsection a apply to such taxable_year verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie united_states tax_court reports rently allowed after applying the limits imposed by sec_38 uniband argues we should adopt this interpretation because the purpose of sec_45a was to increase employ- ment on the reservations of economically disadvantaged indian tribes but the commissioner’s interpretation of sec_280c frustrates this purpose uniband has a point on its facts and given the way the statutes are worded uniband would apparently have been better off not to hire as many indians as it did-a circumstance that congress did not likely intend however if the plain language of the statute is unambig- uous that language is conclusive absent clear legislative intent to the contrary therefore if the intent of con- gress can be clearly discerned from the statute’s language the judicial inquiry must end 129_f3d_995 8th cir the plain language of the stat- utes sec_38 sec_45a and sec_280c reflect a legislative intent to create a tax advantage to spur economic development for indian communities-but a tempered advantage that has built-in checks eg sec_38 to prevent potential abuse moreover congress has shown that it is aware of the conundrum of the sort that faces uniband and that it knows how to fix it when it wants to-ie by allowing a credit determination to be optional in certain cases see note above for example the legislative_history to the research_credit provision in sec_51 h_r rept no pincite states the election in sec_51 is intended to address the situation in which a taxpayer cannot claim the full amount of the research_credit that is otherwise allowable because of the limitation imposed by the alternative min- imum tax in that situation the taxpayer could avoid reduc- tion of the deduction by electing not to claim the credit congress made no such provision as to the indian employ- ment credit accordingly we adhere to the plain language of the statutes and sustain the commissioner’s disallowance of the business_expenses notwithstanding some arguable anomaly in the result verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie uniband inc v commissioner iv conclusion for the foregoing reasons we conclude that uniband is not exempt from tax that the consolidated_returns that uniband filed with tmmc were invalid and that uniband’s wage and employee expense deductions for the years at issues should have been reduced by the amount of the indian_employment_credit determined under sec_45a whether or not limited by sec_38 to effect the foregoing decision will be entered pursuant to rule f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v uniband jamie
